DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                              July Term 2014

                      RAY TREMAINE BENNETT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D13-3148

                           [August 27, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562011CF003643A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Monique Rolla,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Carr v. State, 529 So. 2d 805, 806 (Fla. 1st DCA 1988);
United States v. Burke, 784 F.2d 1090, 1093 (11th Cir. 1986).

WARNER, STEVENSON and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.